Exhibit 10.1

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of August 1, 2019, by
and between EMMIS OPERATING COMPANY, an Indiana company (“Employer”), and
PATRICK WALSH, an Indiana resident (“Executive”).

RECITALS

WHEREAS, Employer, its parent, Emmis Communications Corporation (“ECC”), and
their affiliates are engaged in the ownership and operation of certain radio,
magazine and other businesses (together with Employer and ECC, and as such
affiliates may change from time to time during the Term, the “Emmis Group”).

WHEREAS, Employer desires to employ Executive and Executive desires to be so
employed.

NOW, THEREFORE, in consideration of the foregoing, the mutual promises and
covenants set forth in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:

AGREEMENT

1.Employment Status and Duties.  Upon the terms and subject to the conditions
set forth in this Agreement, Employer hereby employs Executive, and Executive
hereby accepts exclusive employment with Employer.  During the Term (as defined
below), Executive shall serve as President and Chief Operating
Officer.  Executive shall have direct operating responsibility for the radio
division or such other duties, functions, authority and responsibilities as are
commensurate with the position of President and Chief Operating
Officer.  Executive’s services hereunder shall be performed on an exclusive,
full‑time basis in a professional, diligent and competent manner to the best of
Executive’s abilities.  Executive shall not undertake any outside employment or
business activities without the prior written consent of Employer.  It is
understood and agreed that the location for the performance of Executive’s
duties and services pursuant to this Agreement shall be the offices designated
by Employer in the Indianapolis-Carmel-Anderson Metropolitan Statistical Area as
its principal executive offices.  Executive shall be permitted to serve on the
board of charitable or civic organizations so long as such services: (i) are
approved in writing in advance by Employer; and (ii) do not interfere with
Executive’s duties and obligations under this Agreement.  Employer hereby
approves of Executive’s membership on the following boards, so long as such
membership complies with this Section 1:  Radio Advertising Bureau, Radio Music
License Committee, Alumni Board of Governors at University of Michigan’s Ross
School of Business Administration and Center for Leadership
Development.  Executive is currently a member of the Board of Directors of ECC
and he shall continue to serve in such position during the Term, subject to
election by ECC’s shareholders, without additional remuneration (unless Employer
elects to remunerate “inside directors”) but shall be entitled to the benefit of
indemnification pursuant to the terms of Section 15.9.  Executive shall also
serve without additional

 

--------------------------------------------------------------------------------

 

remuneration as an officer of ECC and as a director and/or officer of one (1) or
more of Employer’s subsidiaries or affiliates if appointed to such position(s)
by ECC, Employer or another member of the Emmis Group, and shall also be
entitled to the benefit of indemnification for such position(s) pursuant to the
terms of Section 15.9.

2.Term.  The term of this Agreement shall commence on August 1, 2019 (the
“Effective Date”) and continue until the earlier of (i) the sixtieth (60th) day
after either Employer or Executive delivers written notice of termination of
employment to the other, (ii) Employer terminates Executive’s employment for
Cause (as defined below), (iii) Executive terminates his employment for Good
Reason (as defined below), or (iv) Executive’s death (the “Term”).  For purposes
of this Agreement, the term “Contract Year” shall be defined to mean the twelve
(12) month period commencing on March 1 of each calendar year during the Term
and concluding on the last day of February of the following calendar year, with
the first Contract Year being deemed to be the twelve (12) months ended the last
day of February 2020.  

3.Base Salary; Auto Allowance.  Upon the terms and subject to the conditions set
forth in this Agreement, Employer shall pay or cause to be paid to Executive a
base salary at an annualized rate (the “Base Salary”), payable pursuant to
Employer’s customary payroll practices and subject to applicable taxes and
withholdings as required by law, for the first Contract Year, equal to Six
Hundred Thirty-Seven Thousand Five Hundred Dollars ($637,500).  Each Contract
Year thereafter, Executive’s Base Salary shall be the Base Salary for the prior
Contract Year plus an amount, if any, equal to the average percentage merit
increase for the Contract Year for Employer’s corporate employees who do not
have an employment agreement, or plus such higher amount as may be determined by
the Compensation Committee of ECC’s Board of Directors (the “Compensation
Committee”) in its sole and absolute discretion.

Except as otherwise set forth herein, Employer shall have no obligation to pay
Executive the Base Salary for any periods during which Executive fails or
refuses to render services pursuant to this Agreement (except that Executive
shall not be considered to have failed or refused to render services during any
periods of Executive’s incapacity or absence from work due to sickness or other
approved leave of absence in accordance with the Employer’s policies.  In
addition, it is understood and agreed that Employer may, at its sole election,
pay up to ten percent (10%) of Executive’s Base Salary in Shares (as defined
below); provided that: (i) the Shares are registered with the U.S. Securities
and Exchange Commission (the “SEC”) on a then-effective Form S-8 or other
applicable registration statement and are issued without restriction on resale
(and further provided that the Shares are listed on a securities exchange, which
does not include listing on the “pink sheets,” at the time of issuance), subject
to any restrictions on resale under Employer’s insider trading policy or
applicable federal and state laws; and (ii) the percentage of Executive’s Base
Salary payable in Shares shall be consistent with, and the exact number of
Shares to be awarded to Executive shall be determined in the same manner as,
that utilized for the Key Executive Group.  The term “Key Executive Group”
refers to Employer’s Chief Financial Officer, the Employer’s General Counsel,
and the Employer’s President – Publishing and Chief Strategy Officer (or, if any
of those positions no longer exist or are no longer

2

--------------------------------------------------------------------------------

 

comparable to Executive’s position, any other positions as reasonably determined
by Employer).

During the Term, Executive shall receive a monthly auto allowance in the amount
of One Thousand Dollars ($1,000) (subject to withholding and applicable taxes as
required by law) consistent with Employer’s policy or practices regarding such
allowances, as such policy or practices may be amended from time to time during
the Term in Employer’s sole and absolute discretion; provided, however, that in
no event shall the auto allowance amount paid to Executive pursuant to this
provision be reduced.

4.Incentive Compensation.

4.1Equity Grants.  

(i)On or about the first day of the Term, when Employer grants equity incentive
compensation to its executive level employees (but in no event later than ninety
(90) days after the first day of the Term), Executive shall be granted an option
(the “Option”) to acquire Thirty Thousand (30,000) shares of Class A Common
Stock of ECC (“Shares”), which shall vest on July 31, 2020, and is subject to
the terms of this Section 4.1.  

(ii)On or about the first day of the Term, when Employer grants equity incentive
compensation to its executive level employees (but in no event later than ninety
(90) days after the first day of the Term), Executive shall be granted Thirty
Thousand (30,000) restricted Shares (“Restricted Shares”), which shall vest on
July 31, 2020 and are subject to the terms of this Section 4.1.  Upon the
vesting of any Restricted Shares, Employer shall withhold a sufficient number of
Shares from issuance (not exceeding the minimum number required to be so
withheld unless Executive requests withholding at a higher rate not to exceed
Executive’s estimated total tax liability with respect to such Restricted
Shares) to satisfy all federal, state and local withholding requirements.

(iii)The Option granted pursuant to this Section 4.1 shall: (i) have an exercise
price per share equal to the Fair Market Value (“FMV”) of the stock on the date
of grant (as FMV is defined in the applicable Equity Compensation Plan, or any
subsequent equity compensation or similar plan adopted by ECC and generally used
to make equity‑based awards to executive‑level employees of the Emmis Group (the
“Plan”)); (ii) notwithstanding any other provisions in this Agreement, be
granted according to the terms and subject to the conditions of the Plan;
(iii) be evidenced by a written grant agreement containing such terms and
conditions as are generally provided for other members of the Key Executive
Group; (iv) be exercisable for Shares with such restrictive legends on the
certificates in accordance with the Plan and applicable securities laws; and (v)
not be entitled to any voting rights unless and until exercised.  Employer shall
use reasonable efforts to register the Shares

3

--------------------------------------------------------------------------------

 

subject to the award on a Form S-8 or other applicable registration statement at
such time as the Shares are issued to Executive.  The Option is intended to
satisfy the regulatory exemption from the application of Section 409A (as
defined below) for certain options for service recipient shares, and it shall be
administered accordingly.  The Restricted Shares shall (i) be granted according
to the terms and subject to the conditions of the Plan; (ii) be evidenced by a
written grant agreement; and (iii) include a restrictive legend as provided for
by the Plan.  

(iv)On or about each anniversary of the Effective Date during the Term,
Executive shall be eligible to receive an additional option to acquire the same
number of Shares as set forth in Section 4.1(i) and an additional grant of the
same number of restricted Shares as set forth in Section 4.1(ii), all subject to
the same restrictions as set forth herein; provided, however, that any such
equity grant awards remain subject to prior approval by the Compensation
Committee in its sole and absolute discretion.

4.2Annual Bonus Amounts.  Upon the terms and subject to the conditions set forth
in this Section 4, following the conclusion of each Contract Year, Executive
shall be eligible to receive one (1) performance bonus in an annualized target
amount equivalent to One Hundred Percent (100%) of Executive’s Base Salary for
the subject Contract Year (each, an “Annual Bonus”), the exact amount of which,
if any, shall be determined based upon attainment of certain performance,
financial or other goals as determined each Contract Year by the Compensation
Committee, in its sole and absolute discretion, and communicated to Executive
within ten (10) days after a final determination by the Compensation
Committee.        

4.3Payment of Bonus Amounts.  Employer shall pay or cause to be paid to
Executive the bonus amounts, if earned according to the terms and conditions set
forth or referenced in this Agreement; provided that (unless provided otherwise
in this Agreement) on the final day of the applicable measuring period for such
bonus: (i) this Agreement is in full force and effect and has not been
terminated for any reason (other than due to a material breach of this Agreement
by Employer); and (ii) Executive is fully performing all of Executive’s material
duties and obligations pursuant to this Agreement and is not in breach of any of
the material terms and conditions of this Agreement (provided that Executive’s
failure or inability to perform his duties and obligations because of his death
or incapacity, including during leaves of absence permitted by law or applicable
policy of Employer, shall not be considered a breach of this Agreement or
non-performance under this provision).  In addition, it is understood and agreed
that Employer may, at its sole election, pay any bonus amounts earned by
Executive pursuant to this Section 4 in cash or Shares; provided that the Shares
evidencing any portion thereof are registered with the SEC on a then-effective
Form S-8 or other applicable registration statement and are issued without
restriction on resale (and further provided that the Shares are listed on a
securities exchange, which does not include

4

--------------------------------------------------------------------------------

 

listing on the “pink sheets,” at the time of issuance), subject to any
restrictions on resale under Employer’s insider trading policy and applicable
federal and state law.  In the event that Employer elects pursuant to this
Section 4.3 to pay any Annual Bonus amounts in Shares, the percentage of such
bonus amounts payable in Shares shall be consistent with, and the exact number
of Shares to be awarded to Executive shall be determined in the same manner as,
that utilized for the Key Executive Group. Any Annual Bonus amounts earned by
Executive pursuant to the terms and conditions of Section 4.2 shall be paid
after the end of the Contract Year for which the bonus is earned (but in no
event later than ninety (90) days after the end of such Contract Year).  Any and
all bonus amounts payable by Employer to Executive pursuant to this Section 4
shall be subject to applicable taxes and withholdings as required by law.  
Notwithstanding any other provisions of this Agreement, any bonus pursuant to
Section 4.2 shall be paid to Executive by the earlier of the date specified
herein or the date that is no later than two-and-a-half months after the end of
either Employer’s or Executive’s first taxable year (whichever period is longer)
in which any such bonus is no longer subject to a substantial risk of forfeiture
for purposes of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).

5.Expenses; Travel.  Employer shall pay or reimburse Executive for all
reasonable expenses actually incurred or paid by Executive during the Term in
connection with the performance of Executive’s services hereunder upon
presentation of expense statements, vouchers or other supporting documentation
as Employer may require of Executive; provided that, such expenses are otherwise
in accordance with Employer’s policies applicable to members of the Key
Executive Group.  Executive shall undertake such travel as may be required in
the performance of Executive’s duties pursuant to this Agreement.  Under no
circumstances shall the Employer’s reimbursement for expenses incurred in a
calendar year be made later than the end of the next following calendar year;
provided, however, this requirement shall not alter the Employer’s obligation to
reimburse Executive for eligible expenses on a current basis.

6.Fringe Benefits.  

6.1Vacation and Other Benefits.  Each Contract Year, Executive shall be entitled
to four (4) weeks of paid vacation in accordance with Employer’s applicable
policies and procedures for executive-level employees.  Executive shall also be
eligible to participate in and receive the fringe benefits generally made
available to members of the Key Executive Group in accordance with and to the
extent that Executive is eligible under the general provisions of Employer’s
fringe benefit plans or programs; provided, however, that Executive understands
that these fringe benefits may be increased, changed, eliminated or added from
time to time during the Term as determined in Employer’s sole and absolute
discretion.

6.2Insurance and Estate Planning.  Each Contract Year, Employer agrees to
reimburse Executive in an amount not to exceed Five Thousand Dollars ($5,000)
for the annual premium and other fees and expenses associated with estate
planning services for Executive, including legal and tax services, and
Executive’s

5

--------------------------------------------------------------------------------

 

purchase or maintenance of a life or disability insurance policy or other
insurance policies on the life, or related to the care, of Executive.  Executive
shall be entitled to freely select and change the beneficiary or beneficiaries
under such policy or policies.  Notwithstanding anything to the contrary
contained in this Agreement, Employer’s obligations under this Section 6.2 are
expressly contingent upon Executive providing required information and taking
all necessary actions required of Executive in order to obtain and maintain the
subject services, policy or policies, including without limitation passing any
required physical examinations.  Reimbursements pursuant to this Section 6.2
with respect to a Contract Year shall be made as soon as administratively
feasible after Executive submits the information and documentation required for
reimbursement; provided, however, under no circumstances shall such
reimbursement be paid later than two-and-a-half months after the end of the
calendar year or Employer’s taxable year (whichever period is longer) in which
such Contract Year commenced.  

7.Confidential Information.

7.1Non‑Disclosure.  Executive acknowledges that certain information concerning
the business of the Emmis Group and its members (including but not limited to
trade secrets and other proprietary information) is of a highly confidential
nature, and that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive shall receive and develop proprietary and
confidential information concerning the business of Employer and/or other
members of the Emmis Group which, if known to Employer’s competitors, would
damage Employer, other members of the Emmis Group and their respective
businesses.  Accordingly, Executive hereby agrees that during the Term and
thereafter, Executive shall not divulge or appropriate for Executive’s own use,
or for the use or benefit of any third party (other than Employer and its
representatives, or as directed in writing by Employer), any information or
knowledge concerning the business of Employer, or any other member of the Emmis
Group, which is not generally available to the public other than through the
activities of Executive.  Executive further agrees that, immediately upon
termination of Executive’s employment for any reason, Executive shall promptly
surrender to Employer all documents, brochures, plans, strategies, writings,
illustrations, client lists, price lists, sales, financial or marketing plans,
budgets and any and all other materials (regardless of form or character) which
Executive received from or developed on behalf of Employer or any member of the
Emmis Group in connection with Executive’s employment prior to or during the
Term.  Executive acknowledges that all such materials shall remain at all times
during the Term and thereafter the sole and exclusive property of Employer and
that nothing in this Agreement shall be deemed to grant Executive any right,
title or interest in such material.

7.2Work Product.  Executive acknowledges and agrees that all writings, works of
authorship, technology, inventions, discoveries, ideas and other work product of
any nature whatsoever, that are created, prepared, produced, authored, edited,
amended, conceived or reduced to practice by Executive individually or jointly
with others during the Term by Employer and relating in any

6

--------------------------------------------------------------------------------

 

way to the business or contemplated business, research or development of the
Emmis Group (regardless of when or where the Work Product is prepared or whose
equipment or other resources is used in preparing the same) and all printed,
physical and electronic copies, all improvements, rights and claims related to
the foregoing, and other tangible embodiments thereof (collectively, “Work
Product”), as well as any and all rights in and to copyrights, trade secrets,
trademarks (and related goodwill), patents and other intellectual property
rights therein arising in any jurisdiction throughout the world and all related
rights of priority under international conventions with respect thereto,
including all pending and future applications and registrations therefor, and
continuations, divisions, continuations-in-part, reissues, extensions and
renewals thereof (collectively, “Intellectual Property Rights”), shall be the
sole and exclusive property of Employer.  Executive acknowledges that, by reason
of being employed by Employer at the relevant times, to the extent permitted by
law, all of the Work Product consisting of copyrightable subject matter is “work
made for hire” as defined in 17 U.S.C. § 101 and such copyrights are therefore
owned by Employer.  To the extent that the foregoing does not apply, Executive
by these presents does hereby irrevocably assign to Employer, for no additional
consideration, Executive’s entire right, title and interest in and to all Work
Product and Intellectual Property Rights therein, including the right to sue,
counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world.  Nothing contained in this Agreement shall be construed to
reduce or limit Employer’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that Employer
would have had in the absence of this Agreement.  During and after his
employment, Executive agrees to reasonably cooperate with Employer to (a) apply
for, obtain, perfect and transfer to Employer the Work Product as well as an
Intellectual Property Right in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, executing and delivering to Employer any and all applications,
oaths, declarations, affidavits, waivers, assignments and other documents and
instruments as shall be requested by Employer.  Executive hereby irrevocably
grants Employer power of attorney to execute and deliver any such documents on
Executive’s behalf in his name and to do all other lawfully permitted acts to
transfer the Work Product to Employer and further the transfer, issuance,
prosecution and maintenance of all Intellectual Property Rights therein, to the
full extent permitted by law, if Executive does not promptly cooperate with
Employer’s request (without limiting the rights Employer shall have in such
circumstances by operation of law).  The power of attorney is coupled with an
interest and shall not be affected by Executive’s subsequent
incapacity.  Executive understands that this Agreement does not, and shall not
be construed to, grant Executive any license or right of any nature with respect
to any Work Product or Intellectual Property Rights or any confidential
information, materials, software or other tools made available to him by
Employer or the Emmis Group.

7.3Injunctive Relief.  Executive acknowledges that Executive’s breach of this
Section 7 will cause irreparable harm and damage to Employer, the exact

7

--------------------------------------------------------------------------------

 

amount of which will be difficult to ascertain; that the remedies at law for any
such breach would be inadequate; and that the provisions of this Section 7 have
been specifically negotiated and carefully written to prevent such irreparable
harm and damage.  Accordingly, if Executive breaches this Section 7, Employer
shall be entitled to injunctive relief (including attorneys’ fees and costs)
enforcing this Section 7 to the extent reasonably necessary to protect
Employer’s legitimate interests, without posting bond or other security.

8.Non‑Competition; Non-Solicitation; Anti-Raiding; Injunctive Relief.

8.1To the extent permitted by law, Executive (whether on Executive’s own behalf
or on behalf of any other person or entity) shall not directly or indirectly:

(i)During the Term, and for a period of one (1) year (which shall be extended by
the length of any period during which Executive is in violation of this Section
8.1(i)) immediately following the expiration or early termination of the Term
for any reason, voluntary or involuntary (“Termination”), within the “Geographic
Territory” (as defined below), own, manage, operate, or otherwise engage or
participate in any business that competes directly or indirectly with the
business of Employer or any member of the Emmis Group (“Competitor”) if
Executive performs any duties, responsibilities, or functions on behalf of the
Competitor that (a) are the same as or similar to the duties, responsibilities,
or functions Executive performed for Employer or a member of the Emmis Group
during any portion of the 24-month period immediately preceding the Termination
(“Pre-Termination Period”), (b) relate in any respect to any aspect of the
business of a member of the Emmis Group as to which, during any portion of the
Pre-Termination Period, Executive performed any duties or services or received
any confidential information, or (c) relate in any respect to, or would benefit
from the use of, any confidential information Executive received during the
Pre-Termination Period.  For purposes of this Section 8.1(i), Geographic
Territory shall mean Indiana, United States, and/or any other state, market,
country, or geographic territory in which Employer or a member of the Emmis
Group delivers, sells, or markets its products or services or conducts business
as of the date of Termination. At least five (5) business days prior to
Executive’s commencement of any duties, responsibilities or functions for a
Competitor, Executive and the Competitor shall provide Employer with a written
notice that describes the duties, responsibilities and functions to be performed
by Executive and certifies that such duties, responsibilities and functions will
comply with the terms and conditions of this Agreement.  The parties acknowledge
and agree that Employer’s and the Emmis Group’s business is generally located at
least within the Geographic Territory, extends throughout the Geographic
Territory and is not limited to any particular region of the Geographic
Territory.   As long as Executive does not engage in any activity prohibited by
this Section 8.1(i), Executive’s ownership of less than five percent (5%) of the
issued and outstanding stock of any corporation whose stock is traded

8

--------------------------------------------------------------------------------

 

on an established securities market shall not constitute competition with
Employer or the Emmis Group for the purpose of this Section
8.1.  Notwithstanding the foregoing, (A) with Employer’s written consent, which
shall not be unreasonably withheld, Executive may join a commercial enterprise
with multiple divisions or business lines, even if a division or business line
engages in a business competitive with Employer, if such competitive business
represents an insignificant portion of the commercial enterprise’s operations
and revenue and Executive's services are not primarily for the competitive
divisions or business lines, and (B) nothing in this Section 8.1(i) shall
prohibit Executive from directly or indirectly owning, managing, operating or
otherwise engaging or participating in any terrestrial radio broadcasting
station or any magazine other than in a Designated Market Area (as defined by
Nielsen or its successor) in which a member of the Emmis Group holds an interest
in or manages a radio station or magazine as of the termination of Executive’s
employment with Employer; provided however, that Executive shall continue to
comply with Executive’s obligations under Section 7.

(ii)During the Term, and for a period of two (2) years (which shall be extended
by the length of any period during which Executive is in violation of this
Section 8.1(ii)) immediately following Termination, sell or otherwise provide or
solicit the sale or provision of (or supervise such activities) any products or
services that directly or indirectly compete with any products or services of
Employer or any member of the Emmis Group to any person or entity as to which,
during any portion of the Pre-Termination Period, Executive sold or supervised
the sale of products or services, or otherwise performed any duties or services
on behalf of Employer or a member of the Emmis Group, or received any
confidential information.  Nothing in this Section 8.1(ii) shall prohibit
Executive from directly or indirectly selling or assisting in the sale of
products or services for any non-competitive terrestrial radio broadcasting
station or any magazine, except for businesses spending more than $250,000 with
the Emmis Group during any twelve (12) month period during the Pre-Termination
Period; provided however that Executive shall continue to comply with
Executive’s obligations under Section 7.  Employer will provide Executive a
summary of all such businesses within two (2) weeks following Termination.

(iii)During the Term, and for a period of two (2) years (which shall be extended
by the length of any period during which Executive is in violation of this
Section 8.1(iii)) immediately following Termination, hire or otherwise engage
any employee of Employer or a member of the Emmis Group, or any other person or
entity who during any portion of the three (3) months immediately preceding
Termination had an actual or prospective employment, consulting, or contractor
relationship with Employer or a member of the Emmis Group or solicit, induce, or
influence any such employee or other person or entity to discontinue, reduce,
reject, or

9

--------------------------------------------------------------------------------

 

otherwise change in any manner adverse to the interests of Employer or a member
of the Emmis Group the nature or extent of such relationship with Employer or a
member of the Emmis Group. 

(iv)Notwithstanding anything to the contrary contained in this Section 8, in
addition to the restrictive covenants set forth in Sections 8.1(i), 8.1(ii), and
8.1(iii) of this Agreement, Executive shall also be bound by certain
non-competition and non-solicitation restrictive covenants as set forth in the
Management Agreement (the “Management Agreement”), as may be amended from time
to time, to be entered into by and between Employer and Mediaco Holding Inc.
(“Mediaco”), upon closing of the transaction contemplated by the Contribution
and Distribution Agreement, dated as of June 28, 2019, entered into by and
between Mediaco, ECC, and SG Broadcasting LLC, as such restrictions apply to
Managers (as defined in the Management Agreement).  Such restrictive covenants
contained in the Management Agreement are incorporated herein by reference as if
fully set forth herein.    

8.2Injunctive Relief.  Executive acknowledges the special and unique nature of
Executive’s employment with Employer as an executive-level employee, and
understands that, as a result of Executive’s employment with Employer prior to
and during the Term, Executive has gained and will continue to gain knowledge of
and have access to highly sensitive and valuable information regarding the
operations of Employer and its subsidiaries and affiliated entities, including
but not limited to the confidential information described more fully in Section
7.1.  Accordingly, Executive acknowledges Employer’s interest in preventing the
disclosure of such information through the engagement of Executive’s services by
any of Employer’s or the Emmis Group’s competitors following the expiration or
termination of the Term for any reason.  Executive acknowledges and agrees that
the provisions of this Section 8 have been specifically negotiated and carefully
worded in recognition of the opportunities which will be afforded to Executive
by Employer by virtue of Executive’s continued association with Employer during
the Term, and the influence that Executive has and will continue to have over
Employer’s and the Emmis Group’s employees, customers and suppliers.  Executive
further acknowledges that Executive’s breach of Section 8.1 herein will cause
irreparable harm and damage to Employer, the exact amount of which will be
difficult to ascertain; that the remedies at law for any such breach would be
inadequate; and that the provisions of this Section 8 have been specifically
negotiated and carefully written to prevent such irreparable harm and
damage.  Accordingly, if Executive breaches Section 8.1, Employer shall be
entitled to injunctive relief (including attorneys’ fees and costs) enforcing
Section 8.1, to the extent reasonably necessary to protect Employer’s legitimate
interests, without posting bond or other security.  Notwithstanding anything to
the contrary contained in this Agreement, if Executive violates Section 8.1, and
Employer brings legal action for injunctive or other relief, Employer shall not,
as a result of the time involved in obtaining such relief, be deprived of the
benefit of the full restrictive covenant periods set forth
therein.  Accordingly, the obligations set forth in Section

10

--------------------------------------------------------------------------------

 

8.1 shall have the duration set forth therein, computed from the date such
relief is granted but reduced by the time expired between the date the
restrictive period began to run and the date of the first violation of the
obligation(s) by Executive.

8.3Construction.  Despite the express agreement herein between the parties, in
the event that any provisions set forth in this Section 8 shall be determined by
any court or other tribunal of competent jurisdiction to be unenforceable for
any reason whatsoever, the parties agree that this Section 8 shall be
interpreted to extend only to the maximum extent as to which it may be
enforceable, and that this Section 8 shall be severable into its component
parts, all as determined by such court or tribunal.

9.Effect of Termination.  In the event of any termination of this Agreement
pursuant to Section 2, Executive’s employment shall terminate, and Executive and
Employer shall have the following obligations:

9.1Executive’s Obligations.  Executive shall have no further obligations or
liabilities hereunder except Executive’s obligations under Sections 7 and 8, and
any obligations arising in connection with any conduct of Executive described in
Section 10.4.

9.2Employer’s Obligations.  Employer shall have no further obligations or
liabilities hereunder, except that Employer shall:

(i)Not later than two (2) weeks after the termination date, pay to Executive,
pursuant to Employer’s customary payroll processes, in a lump-sum cash payment,
subject to any applicable tax withholding and deductions required by law:

(a)Any Base Salary earned on or prior to the termination date, but which remains
unpaid as of the termination date; and

(b)Any Annual Bonus amounts Executive earned on or prior to the termination date
pursuant to Section 4 but which remain unpaid as of the termination date;

(ii)Comply with the applicable provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and the provisions of any Employer benefit
plans in which Executive or Executive’s eligible dependents or beneficiaries are
participating at the time of termination;  

(iii)If the termination occurs at least six (6) months after the commencement of
the Contract Year in which the termination occurs, Employer may pay to Executive
a pro-rated portion of the Annual Bonus for such Contract Year, such amount, if
any, and the conditions applicable to such payment (e.g., signing a general
release) to be determined in the sole and absolute discretion of the
Compensation Committee; and

11

--------------------------------------------------------------------------------

 

(iv)Perform Employer’s obligations, if any, under Section 10.

10.Severance.  

10.1Conditions of Severance. If (a) Employer terminates this Agreement pursuant
to Section 2 other than for Cause (as defined below) or other than upon
Executive’s death or Disability (as defined below), or (b) Executive terminates
this Agreement pursuant to Section 2 for Good Reason (as defined below),
Employer shall provide a general release (in form reasonably acceptable to
Employer) to Executive within two (2) weeks after the effective date of such
termination of employment, and, if Executive signs such general release, then
within two (2) weeks after the effective date of such general release:

(i)Employer shall pay to Executive, pursuant to Employer’s customary payroll
processes, in a lump sum cash payment, an amount equal to Executive’s
then-current Base Salary, subject to any applicable tax withholding and
deductions as required by law; and

(ii)Employer shall accelerate in full the vesting of any equity granted to
Executive prior to the termination date, subject to any applicable tax
withholding and deductions as required by law.

10.2General Release.  Executive acknowledges and agrees that his execution of
the general release is an inducement to Employer’s agreement to make such
payments and a material condition to Executive’s receipt of any payments or
benefits outlined in this Section 10.

10.3Definition of Termination of Employment.  For purposes of this Agreement,
“terminates employment,” “termination of employment,” or any variation of that
term means a separation from service within the meaning of Section 409A (defined
below).  If Executive’s employment terminates but does not qualify as a
separation from service under Section 409A, then Executive shall become entitled
to receive the severance pay and benefits set forth in this Agreement at such
time as he incurs a separation from service.

10.4Definition of Cause.  For purposes of this Agreement, “Cause” shall be
defined to mean any of the following:  (i) Executive’s failure, refusal or
neglect to perform any of Executive’s material duties or obligations under this
Agreement, or any material duties assigned to Executive consistent with the
terms of this Agreement (Executive’s inability or failure to perform his
obligations hereunder because of his death, Disability or incapacity, including
during leaves of absence permitted by law or applicable policy of Employer,
shall not be considered Cause for termination under this provision), or abide by
any applicable policy of Employer, or Executive’s breach of any material term or
condition of this Agreement, and continuation of such failure, refusal, neglect,
or breach after written notice and the expiration of a ten (10) day cure period;
provided, however, that it is not the parties’ intention that the Employer shall
be required to provide successive

12

--------------------------------------------------------------------------------

 

such notices, and in the event Employer has provided Executive with a notice and
opportunity to cure, Employer may terminate this Agreement for Cause for a
subsequent breach similar or related to the breach for which notice was
previously given or for a continuing series or pattern of breaches (whether
similar or related) without providing any further notice or opportunity to cure;
(ii) commission of any felony or any other crime involving an act of moral
turpitude which is harmful to Employer’s business or reputation;
(iii) Executive’s action or omission, or knowing allowance of actions or
omissions, which are in violation of any law or any of the rules or regulations
of the Federal Communications Commission, or which otherwise jeopardize any of
the licenses granted to Employer or any member of the Emmis Group in connection
with the ownership or operation of any radio station; (iv) theft in any amount;
(v) actual or threatened violence against any individual (in connection with his
employment hereunder) or another employee; (vi) sexual or other prohibited
harassment of others that is actionable under applicable laws;
(vii) unauthorized disclosure or use of trade secrets or proprietary or
confidential information, as described more fully in Section 7; (viii) any
action which brings Employer or any member of the Emmis Group into public
disrepute, contempt, scandal or ridicule, and which is harmful to Employer’s
business or reputation; and (ix) any matter constituting cause or gross
misconduct under applicable laws.

10.5Definition of Disability.  Executive’s termination of employment shall be
upon Executive’s “Disability” if Employer’s notice of termination is given after
Executive qualifies for coverage under Employer’s then applicable long term
disability insurance plan and such plan is not materially less favorable to
Executive than the long term disability insurance plan in effect on the
Effective Date.

10.6Definition of Good Reason.  For purposes of this Agreement, the term “Good
Reason” shall be defined to mean, without Executive’s written consent: (i) a
reduction by Employer in Executive’s Base Salary or target Annual Bonus
opportunity from the amounts set forth in this Agreement; (ii) failure of
Employer to provide an office to Executive, or Employer requiring Executive to
work in an office that is more than thirty-five (35) miles from the location of
Employer’s principal executive offices (such offices to be located in the
Indianapolis-Carmel-Anderson Metropolitan Statistical Area), except for required
travel on business of the Employer to the extent substantially consistent with
Executive’s business travel obligations, or (iii) a material breach of the terms
of this Agreement by Employer; provided that Executive has given Employer notice
of such breach within thirty (30) days of the initial occurrence of the event
that is alleged to constitute Good Reason, such breach remains uncured in the
thirty (30) day period after such notice, and Executive terminates his
employment no later than ten (10) days after the cure period has
expired.  Employer shall not take any position that a termination of employment
by Executive for Good Reason fails to constitute on involuntary separation from
service for purposes of Section 409A.

11.Application of Internal Revenue Code Section 409A.  Notwithstanding anything
to the contrary set forth herein, any payments and benefits provided under this
Agreement (the “Severance Benefits”) that constitute “deferred compensation”
within the

13

--------------------------------------------------------------------------------

 

meaning of Section 409A of the Code and the regulations and other guidance
thereunder and any state law of similar effect (collectively “Section 409A”)
shall not commence in connection with Executive’s termination of employment
unless and until Executive has also incurred a “separation from service” (as
such term is defined in Treasury Regulation Section 1.409A-1(h) (“Separation
From Service”), unless Employer reasonably determines that such amounts may be
provided to Executive without causing Executive to incur the additional 20% tax
under Section 409A.  

It is intended that each installment of the Severance Benefits payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if Employer (or, if applicable, the
successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and Executive is, on the termination
of service, a “specified employee” of Employer or any successor entity thereto,
as such term is defined in Section 409A(a)(2)(B)(i) of the Code, then, solely to
the extent necessary to avoid the incurrence of the adverse personal tax
consequences under Section 409A, the timing of the Severance Benefit payments
shall be delayed until the earlier to occur of: (i) the date that is six months
and one day after Executive’s Separation From Service, or (ii) the date of
Executive’s death (such applicable date, the “Specified Employee Initial Payment
Date”), the Employer (or the successor entity thereto, as applicable) shall (A)
pay to Executive a lump sum amount equal to the sum of the Severance Benefit
payments that Executive would otherwise have received through the Specified
Employee Initial Payment Date if the commencement of the payment of the
Severance Benefits had not been so delayed pursuant to this Section and (B)
commence paying the balance of the Severance Benefits in accordance with the
applicable payment schedules set forth in this Agreement.

 

This Agreement is intended to comply with Section 409A, and it is intended that
no amounts payable hereunder shall be subject to tax under Section
409A.  Employer shall use commercially reasonable efforts to comply with Section
409A with respect to payments of benefits hereunder.

 

12.Adjustments for Changes in Capitalization of Employer.  In the event of any
change in Employer’s outstanding Shares during the Term by reason of any
reorganization, recapitalization, reclassification, merger, stock split, reverse
stock split, stock dividend, asset spin-off, share combination, consolidation or
other event, the number and class of Shares and/or Options awarded pursuant to
Section 4 (and any applicable Option exercise price) shall be adjusted by the
Compensation Committee in its sole and absolute discretion and, if applicable,
in accordance with the terms of the Plan, and the option agreement evidencing
the grant of the Option.  The determination of the Compensation Committee shall
be conclusive and binding.  All adjustments pursuant to this Section 12 shall be
made in a manner that does not result in taxation to the Executive under Section
409A.

13.Change in Title/Duties.  Notwithstanding anything to the contrary contained
herein, at any time upon prior notice to Executive, Employer and ECC may change

14

--------------------------------------------------------------------------------

 

Executive’s duties and responsibilities hereunder.  Employer and ECC may also
change Executive’s titles with Executive’s consent in Executive’s sole
discretion to a comparable title, or Employer and ECC may promote Executive to
the position of Chief Executive Officer, Chairman or Vice Chairman of the
Employer and ECC without Executive’s consent.  If Employer and ECC elect to
exercise the rights under this Section 13, Employer shall continue for the
remainder of the Term (i) to provide Executive with an office at the location of
the Employer’s principal executive offices in the Indianapolis-Carmel-Anderson
Metropolitan Statistical Area and (ii) to perform its obligations under Sections
3, 4, 5 and 6 of this Agreement.

14.Notices.  All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be made in writing and shall be deemed
to have been made as of: (a) the date that is the next date upon which an
overnight delivery service (Federal Express, UPS or equivalent only) will make
such delivery, if sent via such overnight delivery service, postage prepaid, (b)
the date such delivery is made, if delivered in person to the notice party
specified below, or (c) the date such delivery is made, if delivered via
email.   Such notice shall be delivered as follows (or to such other or
additional address as either party shall designate by notice in writing to the
other in accordance herewith):

(i)If to Employer:

 

Emmis Operating Company

40 Monument Circle, Suite 700 

Indianapolis, Indiana 46204

Attn: Jeffrey H. Smulyan

Email: Jeff@emmis.com

 

With a copy to:

Emmis Operating Company

40 Monument Circle, Suite 700

Indianapolis, Indiana 46204

Attn: Legal Department

Email:  legal@emmis.com

 

(ii)If to Executive, to Executive at Executive’s address in the personnel
records of Employer.

15.Miscellaneous.

15.1Governing Law; Venue.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Indiana without regard to
its conflict of law principles.  Any action to enforce, challenge or construe
the terms or making of this Agreement or to recover for its breach shall be
litigated exclusively in a state court located in Marion County, Indiana, except
that the Employer may elect, at its sole and absolute discretion, to litigate
the action in the

15

--------------------------------------------------------------------------------

 

county or state where any breach by Executive occurred or where Executive can be
found.  Executive acknowledges and agrees that this venue provision is an
essential provision of this Agreement and Executive hereby waives any defense
thereto, including but not limited to, lack of personal jurisdiction, improper
or wrong venue, or inconvenience.

15.2Captions.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of any of the
terms and conditions of this Agreement.

15.3Entire Agreement.  This Agreement shall supersede and replace, in all
respects, any and all prior employment agreements between Executive and any
member of the Emmis Group, and such agreements shall immediately terminate and
be of no further force or effect.   For purposes of the preceding sentence, any
indemnification, intellectual property rights, restricted stock or option
agreement, as well as any benefits-related agreement, shall not constitute a
“prior employment agreement.”

15.4Assignment.  This Agreement, and Executive’s rights and obligations
hereunder, may not be assigned by Executive to any third party; provided,
however, that Executive may designate pursuant to Section 15.6 one (1) or more
beneficiaries to receive any amounts that would otherwise be payable hereunder
to Executive’s estate.  Employer may assign all or any portion of its rights and
obligations hereunder to any other member of the Emmis Group or to any successor
or assignee of Employer pursuant to a reorganization, recapitalization, merger,
consolidation, sale of substantially all of the assets or stock of Employer, or
otherwise.

15.5Amendments; Waivers.  Except as expressly provided in the following
sentence, this Agreement cannot be changed, modified or amended, and no
provision or requirement hereof may be waived, without the written consent of
Executive and Employer.  Employer may amend this Agreement to the extent that
Employer reasonably determines that such change is necessary to comply with
Section 409A and further guidance thereunder, provided that such change does not
reduce the amounts payable to Executive hereunder.  The failure of a party at
any time to require performance of any provision hereof shall in no manner
affect the right of such party at a later time to enforce such provision.  No
waiver by a party of the breach of any term or covenant contained in this
Agreement, whether by conduct or otherwise, in any one or more instances, shall
be deemed to be, or construed as, a further or continuing waiver of any such
breach or a waiver of the breach of any other term or covenant contained in this
Agreement.  

15.6Beneficiaries.  Whenever this Agreement provides for any payment to
Executive’s estate, such payment may be made instead to such beneficiary as
Executive may have designated in a writing filed with Employer.  Executive shall
have the right to revoke any such designation and to re‑designate a beneficiary
by written notice to Employer (or to any applicable insurance company).

16

--------------------------------------------------------------------------------

 

15.7Change in Fiscal Year.  If, at any time during the Term, Employer changes
its fiscal year, Employer shall make such adjustments to the various dates and
target amounts included herein as are necessary or appropriate, provided that no
such change shall affect the date on which any amount is payable hereunder.

15.8Executive’s Warranty and Indemnity.  Executive hereby represents and
warrants that Executive:  (i) has the full and unqualified right to enter into
and fully perform this Agreement according to each and every term and condition
contained herein; (ii) has not made any agreement, contractual obligation or
commitment in contravention of any of the terms and conditions of this Agreement
or which would prevent Executive from performing according to any of the terms
and conditions contained herein; and (iii) has not entered into any agreement
with any prior employer or other person, corporation or entity which would in
any way adversely affect Executive’s or Employer’s right to enter into this
Agreement.  Furthermore, Executive hereby agrees to fully indemnify and hold
harmless Employer and each of its subsidiaries, affiliates and related entities,
and each of their respective officers, directors, employees, agents, attorneys,
shareholders, insurers and representatives from and against any and all losses,
costs, damages, expenses (including attorneys’ fees and expenses), liabilities
and claims, arising from, in connection with, or in any way related to,
Executive’s breach of any of the representations or warranties contained in this
Section 15.8.

15.9Indemnification.  Executive shall be entitled to the benefit, to the fullest
extent permitted by applicable law, of (i) the indemnification provisions set
forth in Employer’s articles of incorporation and/or by‑laws, or any applicable
corporate resolution, as the same may be amended from time to time during the
Term (not including any limiting amendments or additions, but including any
amendments or additions that add to or broaden the protection afforded to
Executive at the time of execution of this Agreement) and (ii) Executive’s
rights under that certain Director and Officer Indemnification Agreement
executed by Executive and ECC dated December 15, 2011 (the “Indemnification
Agreement”).  Employer agrees to be jointly and severally liable for the
obligations of ECC under the Indemnification Agreement.  Additionally, Employer
shall cause Executive to be indemnified in accordance with Chapter 37 of the
Indiana Business Corporation Law (the “IBCL”), as the same may be amended from
time to time during the Term, to the fullest extent permitted by the IBCL as
required to make Executive whole in connection with any indemnifiable loss, cost
or expense incurred in Executive’s performance of Executive’s duties and
obligations pursuant to this Agreement.  Employer shall also maintain during the
Term, and for a commercially reasonable period after the Term, an insurance
policy providing directors’ and officers’ liability coverage in a commercially
reasonable amount.  It is understood that the foregoing indemnification
obligations shall survive the expiration or termination of the Term.

15.10Change in Control.  In the event of a “Change in Control,” the rights and
obligations of Executive and Employer are set forth in the Change in Control
Severance Agreement executed by the parties, effective as of March 1, 2019 (the

17

--------------------------------------------------------------------------------

 

“CIC Agreement”).  “Change in Control” shall have the meaning ascribed to it in
the CIC Agreement.

15.11Survival.  The provisions of this Agreement shall survive the termination
or expiration of this Agreement to the extent necessary in order to effectuate
the intent of the parties hereunder, including without limitation Sections 5, 7,
8, 9, 10, 11, 14, and 15.




18

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

 

 

EMMIS OPERATING COMPANY

(“Employer”)

 

 

By:  /s/ Jeffrey H. Smulyan

Jeffrey H. Smulyan

Chief Executive Officer

 

 

 

PATRICK WALSH

(“Executive”)

 

/s/ Patrick Walsh

Patrick Walsh

 

 

 

19